Exhibit 10.4
Article I
Establishment and Purpose
Celgene Corporation (the “Company”) hereby amends and restates the Celgene
Corporation 2005 Deferred Compensation Plan (the “Plan”), effective January 1,
2008.
The purpose of the Plan is to attract and retain key employees by providing each
Participant with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.
The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.   2.2   Account
Balance. Account Balance means, with respect to any Account, the total payment
obligation owed to a Participant from such Account as of the most recent
Valuation Date.   2.3   Adopting Employer. Adopting Employer means an Affiliate
who, with the consent of the Company, has adopted the Plan for the benefit of
its eligible employees.   2.4   Affiliate. Affiliate means a corporation, trade
or business that, together with the Company, is treated as a single employer
under Code Section 414(b) or (c).



 

 



--------------------------------------------------------------------------------



 



2.5   Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. The Participant’s spouse, if
living, otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.       A former spouse
shall have no interest under the Plan, as Beneficiary or otherwise, unless the
Participant designates such person as a Beneficiary after dissolution of the
marriage, except to the extent provided under the terms of a domestic relations
order as described in Code Section 414(p)(1)(B).   2.6   Business Day. A
Business Day is each day on which the New York Stock Exchange is open for
business.   2.7   Change in Control. Change in Control, with respect to a
Participating Employer that is organized as a corporation, occurs on the date on
which any of the following events occur (i) a change in the ownership of the
Participating Employer; (ii) a change in the effective control of the
Participating Employer; (iii) a change in the ownership of a substantial portion
of the assets of the Participating Employer.       For purposes of this Section,
a change in the ownership of the Participating Employer occurs on the date on
which any one person, or more than one person acting as a group, acquires
ownership of stock of the Participating Employer that, together with stock held
by such person or group constitutes more than 50% of the total fair market value
or total voting power of the stock of the Participating Employer. A change in
the effective control of the Participating Employer occurs on the date on which
either (i) a person, or more than one person acting as a group, acquires
ownership of stock of the Participating Employer possessing 30% or more of the
total voting power of the stock of the Participating Employer, taking into
account all such stock acquired during the 12-month period ending on the date of
the most recent acquisition, or (ii) a majority of the members of the
Participating Employer’s Board of Directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of such Board of Directors prior to the date of the appointment
or election, but only if no other corporation is a majority shareholder of the
Participating Employer . A change in the ownership of a substantial portion of
assets occurs on the date on which any one person, or more than one person
acting as a group, other than a person or group of persons that is related to
the Participating Employer, acquires assets from the Participating Employer that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Participating Employer
immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.       An event constitutes a Change in Control with respect
to a Participant only if the Participant performs services for the Participating
Employer that has experienced the Change in Control, or the Participant’s
relationship to the affected Participating Employer otherwise satisfies the
requirements of Treasury Regulation Section 1.409A-3(i)(5)(ii).       The
determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

Page 2 of 22



--------------------------------------------------------------------------------



 



2.8   Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.   2.9   Code. Code means the Internal Revenue Code of
1986, as amended from time to time.   2.10   Code Section 409A. Code
Section 409A means section 409A of the Code, and regulations and other guidance
issued by the Treasury Department and Internal Revenue Service thereunder.  
2.11   Committee. Committee means the committee appointed by the Board of
Directors of the Company (or the appropriate committee of such board) to
administer the Plan. If no designation is made, the Chief Executive Officer of
the Company or his delegate shall have and exercise the powers of the Committee.
  2.12   Company. Company means Celgene Corporation.   2.13   Company
Contribution. Company Contribution means a credit by a Participating Employer to
a Participant’s Account(s) in accordance with the provisions of Article V of the
Plan. Company Contributions are credited at the sole discretion of the
Participating Employer and the fact that a Company Contribution is credited in
one year shall not obligate the Participating Employer to continue to make such
Company Contribution in subsequent years. Unless the context clearly indicates
otherwise, a reference to Company Contribution shall include Earnings
attributable to such contribution.   2.14   Compensation. Compensation means a
Participant’s base salary, bonus, commission, and such other cash or
equity-based compensation (if any) approved by the Committee as Compensation
that may be deferred under this Plan. Compensation shall not include any
compensation that has been previously deferred under this Plan or any other
arrangement subject to Code Section 409A.   2.15   Compensation Deferral
Agreement. Compensation Deferral Agreement means an agreement between a
Participant and a Participating Employer that specifies (i) the amount of each
component of Compensation that the Participant has elected to defer to the Plan
in accordance with the provisions of Article IV, and (ii) the Payment Schedule
applicable to one or more Accounts. The Committee may permit different deferral
amounts for each component of Compensation and may establish a minimum or
maximum deferral amount for each such component. Unless otherwise specified by
the Committee in the Compensation Deferral Agreement, Participants may defer up
to 90% of their base salary and up to 100% of other types of Compensation for a
Plan Year. A Compensation Deferral Agreement may also specify the investment
allocation described in Section 8.4.   2.16   Death Benefit. Death Benefit means
the benefit payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.   2.17   Deferral.
Deferral means a credit to a Participant’s Account(s) that records that portion
of the Participant’s Compensation that the Participant has elected to defer to
the Plan in accordance with the provisions of Article IV. Unless the context of
the Plan clearly indicates otherwise, a reference to Deferrals includes Earnings
attributable to such Deferrals.



 

Page 3 of 22



--------------------------------------------------------------------------------



 



    Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.   2.18   Disabled. Disabled
means that a Participant is, by reason of any medically-determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, (i) unable to
engage in any substantial gainful activity, or (ii) receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer. The Committee shall
determine whether a Participant is Disabled in accordance with Code Section 409A
provided, however, that a Participant shall be deemed to be Disabled if
determined to be totally disabled by the Social Security Administration or the
Railroad Retirement Board.   2.19   Earnings. Earnings means an adjustment to
the value of an Account in accordance with Article VIII.   2.20   Effective
Date. Effective Date means January 1, 2008.   2.21   Eligible Employee. Eligible
Employee means a member of a “select group of management or highly compensated
employees” of a Participating Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, as determined by the Committee from time to
time in its sole discretion.   2.22   Employee. Employee means a common-law
employee of an Employer.   2.23   Employer. Employer means, with respect to
Employees it employs, the Company and each Affiliate.   2.24   ERISA. ERISA
means the Employee Retirement Income Security Act of 1974, as amended from time
to time.   2.25   Participant. Participant means an Eligible Employee who has
received notification of his or her eligibility to defer Compensation under the
Plan under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.   2.26   Participating Employer. Participating
Employer means the Company and each Adopting Employer.



 

Page 4 of 22



--------------------------------------------------------------------------------



 



2.27   Payment Schedule. Payment Schedule means the date as of which payment of
an Account under the Plan will commence and the form in which payment of such
Account will be made.   2.28   Performance-Based Compensation. Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
twelve consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.   2.29   Plan. Generally, the term
Plan means the “Celgene Corporation 2005 Deferred Compensation Plan” as
documented herein and as may be amended from time to time hereafter. However, to
the extent permitted or required under Code Section 409A, the term Plan may in
the appropriate context also mean a portion of the Plan that is treated as a
single plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the
Plan and any other nonqualified deferred compensation plan or portion thereof
that is treated as a single plan under such section.   2.30   Plan Year. Plan
Year means January 1 through December 31.   2.31   Retirement Age. Retirement
Age means a Participant’s attainment of age 55.   2.32   Retirement/Termination
Benefit. Retirement Benefit means the benefit payable to a Participant under the
Plan following the Retirement of the Participant.   2.33  
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Committee to record the amounts payable to a Participant upon
Separation from Service. Unless the Participant has established a Specified Date
Account, all Deferrals and Company Contributions shall be allocated to a
Retirement/Termination Account on behalf of the Participant.   2.34   Separation
from Service. An Employee incurs a Separation from Service upon termination of
employment with the Employer. Whether a Separation from Service has occurred
shall be determined by the Committee in accordance with Code Section 409A.      
Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than
36 months), disregarding periods during which the Employee was on a bona fide
leave of absence.

 

Page 5 of 22



--------------------------------------------------------------------------------



 



    An Employee who is absent from work due to military leave, sick leave, or
other bona fide leave of absence shall incur a Separation from Service on the
first date immediately following the later of (i) the six-month anniversary of
the commencement of the leave or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.       For purposes of
determining whether a Separation from Service has occurred, the Employer means
the Employer as defined in Section 2.23 of the Plan, except that for purposes of
determining whether another organization is an Affiliate of the Company, common
ownership of at least 50% shall be determinative.       The Committee
specifically reserves the right to determine whether a sale or other disposition
of substantial assets to an unrelated party constitutes a Separation from
Service with respect to a Participant providing services to the seller
immediately prior to the transaction and providing services to the buyer after
the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.   2.35   Specified Date Account. A Specified
Date Account means an Account established by the Committee to record the amounts
payable at a future date as specified in the Participant’s Compensation Deferral
Agreement. Unless otherwise determined by the Committee, a Participant may
maintain no more than three Specified Date Accounts. A Specified Date Account
may be identified in enrollment materials as an “In-Service Account” or such
other name as established by the Committee without affecting the meaning
thereof.   2.36   Specified Date Benefit. Specified Date Benefit means the
benefit payable to a Participant under the Plan in accordance with
Section 6.1(b).   2.37   Substantial Risk of Forfeiture. Substantial Risk of
Forfeiture shall have the meaning specified in Treas. Reg. Section 1.409A-1(d).
  2.38   Unforeseeable Emergency. An Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.   2.39  
Valuation Date. Valuation Date shall mean each Business Day.   2.40   Year of
Service. A Year of Service shall mean each 12-month period of continuous service
with the Employer.

 

Page 6 of 22



--------------------------------------------------------------------------------



 



Article III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee becomes a Participant
upon the earlier to occur of (i) a credit of Company Contributions under
Article V or (ii) receipt of notification of eligibility to participate.   3.2  
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not Separated from Service may not defer
Compensation under the Plan but may otherwise exercise all of the rights of a
Participant under the Plan with respect to his or her Account(s). On and after a
Separation from Service, a Participant shall remain a Participant as long as his
or her Account Balance is greater than zero and during such time may continue to
make allocation elections as provided in Section 8.4. An individual shall cease
being a Participant in the Plan when all benefits under the Plan to which he or
she is entitled have been paid

Article IV
Deferrals

4.1   Deferral Elections, Generally.

  (a)   A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.     (b)   The Participant shall specify on his or her Compensation
Deferral Agreement the amount of Deferrals and whether to allocate Deferrals to
a Retirement/Termination Account or to a Specified Date Account. If no
designation is made, Deferrals shall be allocated to the Retirement/Termination
Account. A Participant may also specify in his or her Compensation Deferral
Agreement the Payment Schedule applicable to his or her Plan Accounts. If the
Payment Schedule is not specified in a Compensation Deferral Agreement, the
Payment Schedule shall be the Payment Schedule specified in Section 6.2.

4.2   Timing Requirements for Compensation Deferral Agreements.

  (a)   First Year of Eligibility. In the case of the first year in which an
Eligible Employee becomes eligible to participate in the Plan, he has up to
30 days following his initial eligibility to submit a Compensation Deferral
Agreement with respect to Compensation to be earned during such year. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such 30-day period. The determination of whether an Eligible
Employee may file a Compensation Deferral Agreement under this paragraph shall
be determined in accordance with the rules of Code Section 409A, including the
provisions of Treas. Reg. Section 1.409A-2(a)(7).

 

Page 7 of 22



--------------------------------------------------------------------------------



 



      A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.     (b)   Prior Year Election. Except as otherwise provided
in this Section 4.2, Participants may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement described in this paragraph shall become irrevocable with
respect to such Compensation as of January 1 of the year in which such
Compensation is earned.     (c)   Performance-Based Compensation. Participants
may file a Compensation Deferral Agreement with respect to Performance-Based
Compensation no later than the date that is six months before the end of the
performance period, provided that:

  (i)   the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and     (ii)
  the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.

      A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.     (d)   Short-Term Deferrals. Compensation that meets
the definition of a “short-term deferral” described in Treas. Reg.
Section 1.409A-1(b)(4) may be deferred in accordance with the rules of
Article VII, applied as if the date the Substantial Risk of Forfeiture lapses is
the date payments were originally scheduled to commence, provided, however, that
the provisions of Section 7.3 shall not apply to payments attributable to a
Change in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)).

 

Page 8 of 22



--------------------------------------------------------------------------------



 



  (e)   Certain Forfeitable Rights. With respect to a legally binding right to a
payment in a subsequent year that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least twelve months from
the date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least twelve months in advance of the earliest date at which
the forfeiture condition could lapse. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable after such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of the
required service period as a result of the Participant’s death or disability (as
defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as
defined in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral
Agreement will be void unless it would be considered timely under another rule
described in this Section.     (f)   Company Awards. Participating Employers may
unilaterally provide for deferrals of Company awards prior to the date of such
awards. Deferrals of Company awards (such as sign-on, retention, or severance
pay) may be negotiated with a Participant prior to the date the Participant has
a legally binding right to such Compensation.     (g)   “Evergreen” Deferral
Elections. The Committee, in its discretion, may provide in the Compensation
Deferral Agreement that such Compensation Deferral Agreement will continue in
effect for each subsequent year or performance period. Such “evergreen”
Compensation Deferral Agreements will become effective with respect to an item
of Compensation on the date such election becomes irrevocable under this
Section 4.2. An evergreen Compensation Deferral Agreement may be terminated or
modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.     (h)   Transition Relief; Deferral
Elections Filed by March 15, 2005. Notwithstanding the foregoing and any other
provisions in the Plan concerning timing of initial deferral elections to the
contrary, Participants may, pursuant to transition relief provided in Q&A 21 of
Notice 2005-1, make or modify Deferral Elections with respect to Deferrals
subject to Code Section 409A that relate all or in part to services performed on
or before December 31, 2005, so long as: (i) a Deferral Election with respect to
such compensation is properly filed with the Committee prior to March 15, 2005;
and (ii) the amounts to which the Deferral Election relate have not been paid or
become payable prior to the election.

4.3   Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the third
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).   4.4   Deductions from Pay. The Committee has the
authority to determine the payroll practices under which any component of
Compensation subject to a Compensation Deferral Agreement will be deducted from
a Participant’s Compensation.   4.5   Vesting. Participant Deferrals shall be
100% vested at all times.



 

Page 9 of 22



--------------------------------------------------------------------------------



 



4.6   Cancellation of Deferrals. The Committee may cancel a Participant’s
Deferrals (i) for the balance of the Plan Year in which an Unforeseeable
Emergency occurs, (ii) if the Participant receives a hardship distribution under
the Employer’s qualified 401(k) plan, through the end of the Plan Year in which
the six-month anniversary of the hardship distribution falls, and (iii) during
periods in which the Participant is unable to perform the duties of his or her
position or any substantially similar position due to a mental or physical
impairment that can be expected to result in death or last for a continuous
period of at least six months, provided cancellation occurs by the later of the
end of the taxable year of the Participant or the 15th day of the third month
following the date the Participant incurs the disability (as defined in this
paragraph (iii)).

Article V
Company Contributions

5.1   Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Company Contributions
to any Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Retirement/Termination
Account.   5.2   Vesting. Company Contributions described in Section 5.1, above,
and the Earnings thereon, shall vest in accordance with the vesting schedule(s)
established by the Committee at the time that the Company Contribution is made.
All Company Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the death of the Participant while actively employed; (ii) the
Disability of the Participant, (iii) the Participant’s attainment of Retirement
Age, or (iv) a Change in Control. The Participating Employer may, at any time,
in its sole discretion, increase a Participant’s vested interest in a Company
Contribution. The portion of a Participant’s Accounts that remains unvested upon
his or her Separation from Service after the application of the terms of this
Section 5.2 shall be forfeited.

Article VI
Benefits

6.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Retirement/Termination Benefit. Upon the Participant’s Separation from
Service, he or she shall be entitled to a Retirement/Termination Benefit. The
Retirement/Termination Benefit shall be equal to the vested portion of the
Retirement/Termination Account and (i) if the Retirement/Termination Account is
payable in a lump sum, the unpaid balances of any Specified Date Accounts, or
(ii) if the Retirement/Termination Account is payable in installments, the
vested portion of any Specified Date Accounts with respect to which payments
have not yet commenced. Payment of the Retirement/Termination Benefit shall be
made or begin on the first day of the 7th month following the date of Separation
from Service, based on the value of such Account(s) as of the end of the month
preceding the month of payment. In no event shall a payment upon Separation from
Service be made to a Participant who is as of the date such Participant incurs a
Separation from Service a specified employee (as defined in Code Section 409A),
sooner than the first day of the seventh month following the month in which such
Separation from Service occurs.

 

Page 10 of 22



--------------------------------------------------------------------------------



 



  (b)   Specified Date Benefit. If the Participant has established one or more
Specified Date Accounts, he or she shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account. The Specified Date Benefit
shall be equal to the vested portion of the Specified Date Account, based on the
value of that Account as of the end of the month designated by the Participant
at the time the Account was established. Payment of the Specified Date Benefit
will be made or begin the first day of the month following the designated month.
    (c)   Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and (i) if the Retirement/Termination Account is payable in a lump sum,
the unpaid balances of any Specified Date Accounts, or (ii) if the
Retirement/Termination Account is payable in installments, the vested portion of
any Specified Date Accounts with respect to which payments have not yet
commenced. The Death Benefit shall be based on the value of the Accounts as of
the end of the month in which death occurred, with payment made in the first day
of the following month.     (d)   Unforeseeable Emergency Payments. A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Committee to receive payment of all or any portion of his or her
vested Accounts. Whether a Participant or Beneficiary is faced with an
Unforeseeable Emergency permitting an emergency payment shall be determined by
the Committee based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be reimbursed through insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of Deferrals under this Plan. If an emergency payment is approved by
the Committee, the amount of the payment shall not exceed the amount reasonably
necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of cancellation of deferrals
to the Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted first from the vested portion of the
Participant’s Retirement/Termination Account until depleted and then from the
vested Specified Date Accounts, beginning with the Specified Date Account with
the latest payment commencement date. Emergency payments shall be paid in a
single lump sum within the 90-day period following the date the payment is
approved by the Committee.

 

Page 11 of 22



--------------------------------------------------------------------------------



 



6.2   Form of Payment.

  (a)   Retirement/Termination Benefit. A Participant who is entitled to receive
a Retirement/Termination Benefit shall receive payment of such benefit in a
single lump sum, unless the Participant elects on his or her initial
Compensation Deferral Agreement to have such benefit paid in substantially equal
annual installments over a period of two to fifteen years, as elected by the
Participant.     (b)   Specified Date Benefit. The Specified Date Benefit shall
be paid in a single lump sum, unless the Participant elects on the Compensation
Deferral Agreement with which the account was established to have the Specified
Date Account paid in substantially equal annual installments over a period of
two to five years, as elected by the Participant.         Notwithstanding any
election of a form of payment by the Participant, upon a Separation from Service
the unpaid balance of a Specified Date Account with respect to which payments
have not commenced shall be paid in accordance with the form of payment
applicable to the Retirement/Termination Account. If such benefit is payable in
a single lump sum, the unpaid balance of all Specified Date Accounts (including
those in pay status) will be paid in a lump sum.     (c)   Death Benefit. A
designated Beneficiary who is entitled to receive a Death Benefit shall receive
payment of such benefit in a single lump sum, if death occurs prior to the date
payments from the Retirement/Termination Account have begun. If death occurs
after the date payments from the Retirement/Termination Account have begun,
payments shall continue in the form elected.     (d)   Change in Control. A
Participant will receive a lump sum payment equal to the unpaid balance of all
of his or her Accounts within 90 days following a Change in Control.     (e)  
Small Account Balances. The Committee shall pay the value of the Participant’s
Accounts upon a Separation from Service in a single lump sum if the balance of
such Accounts is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), provided the payment represents the complete liquidation
of the Participant’s interest in the Plan.     (f)   Rules Applicable to
Installment Payments. If a Payment Schedule specifies installment payments,
annual payments will be made beginning as of the payment commencement date for
such installments and shall continue on each anniversary thereof until the
number of installment payments specified in the Payment Schedule has been paid.
The amount of each installment payment shall be determined by dividing (a) by
(b), where (a) equals the Account Balance as of the Valuation Date and
(b) equals the remaining number of installment payments.         For purposes of
Article VII, installment payments will be treated as a single form of payment.
If a lump sum equal to less than 100% of the Retirement/Termination Account is
paid, the payment commencement date for the installment form of payment will be
the first anniversary of the payment of the lump sum.

 

Page 12 of 22



--------------------------------------------------------------------------------



 



6.3   Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

 

Page 13 of 22



--------------------------------------------------------------------------------



 



Article VII
Modifications to Payment Schedules

7.1   Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. In addition,
prior to January 1, 2009, the Committee may permit a Participant to modify any
or all of the alternative Payment Schedules with respect to an Account,
consistent with the permissible Payment Schedules available under the Plan,
provided such modification complies with the requirements of IRS Notice 2007-86.
  7.2   Time of Election. The date on which a modification election is submitted
to the Committee must be at least twelve months prior to the date on which
payment is scheduled to commence under the Payment Schedule in effect prior to
the modification.   7.3   Date of Payment under Modified Payment Schedule.
Except with respect to modifications that relate to the payment of a Death
Benefit or a Disability Benefit, the date payments are to commence under the
modified Payment Schedule must be no earlier than five years after the date
payment would have commenced under the original Payment Schedule. Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A.   7.4   Effective Date. A modification
election submitted in accordance with this Article VII is irrevocable upon
receipt by the Committee and becomes effective 12 months after such date.   7.5
  Effect on Accounts. An election to modify a Payment Schedule is specific to
the Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.

Article VIII
Valuation of Account Balances; Investments

8.1   Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.   8.2   Earnings Credit. Except as otherwise provided in Section 8.6,
each Account will be credited with Earnings on each Business Day, based upon the
Participant’s investment allocation among a menu of investment options selected
in advance by the Committee, in accordance with the provisions of this
Article VIII (“investment allocation”).   8.3   Investment Options. Investment
options will be determined by the Committee. The Committee, in its sole
discretion, shall be permitted to add or remove investment options from the Plan
menu from time to time, provided that any such additions or removals of
investment options shall not be effective with respect to any period prior to
the effective date of such change.

 

Page 14 of 22



--------------------------------------------------------------------------------



 



8.4   Investment Allocations. A Participant’s investment allocation constitutes
a deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.
      A Participant shall specify an investment allocation for each of his
Accounts in accordance with procedures established by the Committee. Allocation
among the investment options must be designated in increments of 1%. The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.       A Participant may change an
investment allocation on any Business Day, both with respect to future credits
to the Plan and with respect to existing Account Balances, in accordance with
procedures adopted by the Committee. Changes shall become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Committee, the next Business Day, and shall be applied
prospectively.   8.5   Unallocated Deferrals and Accounts. If the Participant
fails to make an investment allocation with respect to an Account, such Account
shall be invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.   8.6   Fixed-Rate
Earnings. Notwithstanding anything to the contrary in this Article VIII or the
Plan, the Committee may provide that all or some of a Participant’s Accounts
shall be credited with Earnings at an assumed rate of interest as determined by
the Committee and communicated to affected Participants.  The Committee may, in
its sole discretion, limit or restrict the ability of a Participant to
reallocate the investment of such Accounts to other investment options available
under the Plan.

Article IX
Administration

9.1   Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.

 

Page 15 of 22



--------------------------------------------------------------------------------



 



9.2   Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.       Upon such Change in Control, the Company may not
remove the Committee, unless 2/3rds of the members of the Board of Directors of
the Company and a majority of Participants and Beneficiaries with Account
Balances consent to the removal and replacement Committee. Notwithstanding the
foregoing, neither the Committee nor the officer described above shall have
authority to direct investment of trust assets under any rabbi trust described
in Section 11.2.       The Participating Employer shall, with respect to the
Committee identified under this Section, (i) pay all reasonable expenses and
fees of the Committee, (ii) indemnify the Committee (including individuals
serving as Committee) against any costs, expenses and liabilities including,
without limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee hereunder, except with respect to matters resulting
from the Committee’s gross negligence or willful misconduct and (iii) supply
full and timely information to the Committee on all matters related to the Plan,
any rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.   9.3   Withholding. The Participating Employer shall have
the right to withhold from any payment due under the Plan (or with respect to
any amounts credited to the Plan) any taxes required by law to be withheld in
respect of such payment (or credit). Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan.   9.4   Indemnification. The Participating Employers shall
indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which are delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Committee and its agents, against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him or it (including but not limited to reasonable attorney
fees) which arise as a result of his or its actions or failure to act in
connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.  
9.5   Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.   9.6   Binding Decisions or Actions. The
decision or action of the Committee in respect of any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

 

Page 16 of 22



--------------------------------------------------------------------------------



 



Article X
Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.  
10.2   Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to Deferrals
made prior to the date of any such amendment or restatement without the consent
of the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of (i) conforming the Plan to the requirements of law,
(ii) facilitating the administration of the Plan, (iii) clarifying provisions
based on the Committee’s interpretation of the document and (iv) making such
other amendments as the Board of Directors may authorize.   10.3   Termination.
The Company, by action taken by its Board of Directors, may terminate the Plan
and pay Participants and Beneficiaries their Account Balances in a single lump
sum at any time, to the extent and in accordance with Treas. Reg.
Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.   10.4   Accounts Taxable Under Code
Section 409A. The Plan is intended to constitute a plan of deferred compensation
that meets the requirements for deferral of income taxation under Code
Section 409A. The Committee, pursuant to its authority to interpret the Plan,
may sever from the Plan or any Compensation Deferral Agreement any provision or
exercise of a right that otherwise would result in a violation of Code
Section 409A.

Article XI
Informal Funding

11.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

 

Page 17 of 22



--------------------------------------------------------------------------------



 



11.2   Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

Article XII
Claims

12.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

  (a)   In General. Notice of a denial of benefits will be provided within
ninety (90) days of the Committee’s receipt of the Claimant’s claim for
benefits. If the Committee determines that it needs additional time to review
the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial ninety (90) day period. The extension
will not be more than ninety (90) days from the end of the initial ninety
(90) day period and the notice of extension will explain the special
circumstances that require the extension and the date by which the Committee
expects to make a decision.     (b)   Contents of Notice. If a claim for
benefits is completely or partially denied, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language. The notice
shall (i) cite the pertinent provisions of the Plan document and (ii) explain,
where appropriate, how the Claimant can perfect the claim, including a
description of any additional material or information necessary to complete the
claim and why such material or information is necessary. The claim denial also
shall include an explanation of the claims review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse decision
on review. In the case of a complete or partial denial of a Disability benefit
claim, the notice shall provide a statement that the Committee will provide to
the Claimant, upon request and free of charge, a copy of any internal rule,
guideline, protocol, or other similar criterion that was relied upon in making
the decision.

12.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the information
(i) was relied upon in making a benefits determination,(ii) was submitted,
considered or generated in the course of making a benefits decision regardless
of whether it was relied upon to make the decision, or (iii) demonstrates
compliance with administrative processes and safeguards established for making
benefit decisions. The Appeals Committee may, in its sole discretion and if it
deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.

 

Page 18 of 22



--------------------------------------------------------------------------------



 



  (a)   In General. Appeal of a denied benefits claim must be filed in writing
with the Appeals Committee no later than sixty (60) days after receipt of the
written notification of such claim denial. The Appeals Committee shall make its
decision regarding the merits of the denied claim within sixty (60) days
following receipt of the appeal (or within one hundred and twenty (120) days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.     (b)   Contents
of Notice. If a benefits claim is completely or partially denied on review,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language.         The decision on review shall set forth (i) the
specific reason or reasons for the denial, (ii) specific references to the
pertinent Plan provisions on which the denial is based, (iii) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, or other information relevant
(as defined above) to the Claimant’s claim, and (iv) a statement describing any
voluntary appeal procedures offered by the plan and a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA.

12.3   Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.       The Appeals Committee shall have the exclusive
authority at the appeals stage to interpret the terms of the Plan and resolve
appeals under the Claims Procedure.

 

Page 19 of 22



--------------------------------------------------------------------------------



 



    Each Participating Employer shall, with respect to the Committee identified
under this Section, (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.   12.4   Legal Action. A Claimant may not bring any legal action,
including commencement of any arbitration, relating to a claim for benefits
under the Plan unless and until the Claimant has followed the claims procedures
under the Plan and exhausted his or her administrative remedies under such
claims procedures.       If a Participant or Beneficiary prevails in a legal
proceeding brought under the Plan to enforce the rights of such Participant or
any other similarly situated Participant or Beneficiary, in whole or in part,
the Participating Employer shall reimburse such Participant or Beneficiary for
all legal costs, expenses, attorneys’ fees and such other liabilities incurred
as a result of such proceedings. If the legal proceeding is brought in
connection with a Change in Control, or a “change in control” as defined in a
rabbi trust described in Section 11.2, the Participant or Beneficiary may file a
claim directly with the trustee for reimbursement of such costs, expenses and
fees. For purposes of the preceding sentence, the amount of the claim shall be
treated as if it were an addition to the Participant’s or Beneficiary’s Account
Balance.   12.5   Discretion of Appeals Committee. All interpretations,
determinations and decisions of the Appeals Committee with respect to any claim
shall be made in its sole discretion, and shall be final and conclusive.



 

Page 20 of 22



--------------------------------------------------------------------------------



 



Article XIII
General Provisions

13.1   Anti-assignment Rule. No interest of any Participant, spouse or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, to anticipation, sale,
transfer, assignment or encumbrance by or through any Participant, spouse or
Beneficiary. Notwithstanding anything to the contrary herein, however, the
Committee has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).   13.2   No Legal or Equitable Rights or Interest. No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan. Participation in this
Plan does not give any person any right to be retained in the service of the
Participating Employer. The right and power of a Participating Employer to
dismiss or discharge an Employee is expressly reserved. The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.   13.3   No Employment Contract. Nothing contained herein
shall be construed to constitute a contract of employment between an Employee
and a Participating Employer.   13.4   Notice. Any notice or filing required or
permitted to be delivered to the Committee under this Plan shall be delivered in
writing, in person, or through such electronic means as is established by the
Committee. Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:

CELGENE CORPORATION
ATTN: VICE PRESIDENT, GLOBAL COMPENSATION AND BENEFITS
86 MORRIS AVENUE
SUMMIT, NJ 07901

    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant.   13.5   Headings. The
headings of Sections are included solely for convenience of reference, and if
there is any conflict between such headings and the text of this Plan, the text
shall control.   13.6   Invalid or Unenforceable Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the Committee
may elect in its sole discretion to construe such invalid or unenforceable
provisions in a manner that conforms to applicable law or as if such provisions,
to the extent invalid or unenforceable, had not been included.

 

Page 21 of 22



--------------------------------------------------------------------------------



 



13.7   Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.   13.8   Facility of
Payment to a Minor. If a distribution is to be made to a minor, or to a person
who is otherwise incompetent, then the Committee may, in its discretion, make
such distribution (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence, or (ii) to the
conservator or committee or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Committee,
the Company, and the Plan from further liability on account thereof.   13.9  
Governing Law. To the extent not preempted by ERISA, the laws of the State of
New Jersey shall govern the construction and administration of the Plan.

IN WITNESS WHEREOF, the undersigned executed this Plan as of the
                     day of                     , 2007, to be effective as of
the Effective Date.
Celgene Corporation

         
By:
      (Print Name)
 
       
 
       
Its:
      (Title)
 
       
 
       
 
      (Signature)      

 

Page 22 of 22